Citation Nr: 0523943	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  04-14 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability evaluation for 
irritable bowel syndrome, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from October 1987 to July 
1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

At the hearing before the Board in May 2005, the veteran's 
representative stated that the veteran's testimony suggested 
that a current examination to determine the level of 
disability due to the service-connected anxiety associated 
with irritable bowel syndrome was warranted.  This matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's irritable bowel syndrome is manifested by 
diarrhea, or alternating diarrhea and constipation, without 
malnutrition, impairment of anal sphincter control, or an 
exceptional or unusual disability picture so as to make 
impractical the application of the regular schedular 
standards for rating the disability.


CONCLUSION OF LAW

The criteria for an increased rating for irritable bowel 
syndrome have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.114, Diagnostic Codes 7319, 7323, 
7332 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004). The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2004).


When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant medical history. See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 
However, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has held that, where, as here, 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

By a rating decision in 1990, service connection was granted 
and a noncompensable disability evaluation was assigned for 
history of irritable bowel syndrome, effective from July 
1989.  The disability evaluation for irritable bowel syndrome 
was increased to 10 percent, effective from November 1999, by 
a rating decision in July 2000.  A December 2001 rating 
decision assigned a 30 percent evaluation, under Diagnostic 
Code 7319, for irritable bowel syndrome, effective from May 
2001.  This appeal arises from a June 2003 rating decision 
that continued the 30 percent rating for irritable bowel 
syndrome.  

Under Diagnostic Code 7319, a maximum 30 percent disability 
rating is awarded for severe impairment, manifested by 
diarrhea, or by alternating diarrhea and constipation, with 
more or less constant abdominal distress.  38 C.F.R. § 4.114.

According to 38 C.F.R. § 4.114, ratings under Diagnostic 
Codes 7301 to 7329 inclusive will not be combined with each 
other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. See also 38 C.F.R. § 4.113 (coexisting abdominal 
conditions); 38 C.F.R. § 4.14 (avoidance of pyramiding).

In this case, the veteran has been awarded the maximum 
schedular rating under Diagnostic Code 7319.  The question 
before the Board is whether a higher rating may be assigned 
under another diagnostic code, or whether the case should be 
referred for assignment of an extraschedular evaluation.  

Diagnostic Code 7323, ulcerative colitis, provides for higher 
ratings of 60 percent, for severe impairment, with numerous 
attacks yearly and with malnutrition, with health only fair 
during remissions; and 100 percent, for pronounced 
impairment, resulting in marked malnutrition, anemia, and 
general debility, or with serious complications such as liver 
abscess.

A higher rating is not supported under Diagnostic Code 7232.  
The VA treatment records and reports of VA examinations in 
June 2003 and May 2004 do not show the presence of 
malnutrition.  Rather, the treatment records include 
dietitian notes in 2003 and 2004 that report the veteran's 
usual weight as 214 pounds and his ideal weight as 189 
pounds, and that show he was encouraged to lose weight 
through increased exercise and reduced calorie intake.  

The Board also notes that the veteran has complained of 
severe diarrhea to the point of incontinence.  The current 30 
percent rating is on the basis of diarrhea, or alternating 
diarrhea and constipation.  Although the veteran may 
experience incontinence on occasion due to the severity of 
his diarrhea, the treatment records and examination reports 
do not describe the presence of any impairment of sphincter 
control so as to support the assignment of a separate, 
compensable evaluation under Diagnostic Code 7332, for 
impairment of sphincter control of the rectum and anus.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As noted above, the veteran is assigned 
the current maximum schedular evaluation for irritable colon 
syndrome, but the schedule provides higher ratings for 
ulcerative colitis, as well as separate ratings for other 
disabling manifestations such as impairment of sphincter 
control.  In this case, the veteran does not exhibit 
disabling manifestations that would support a higher -- or a 
separate, compensable rating - under another diagnostic code.  

The Board further finds no evidence of an exceptional 
disability picture in this case.  The veteran's disability 
picture is manifested by exactly the elements contained in 
the rating criteria under Diagnostic Code 7319 - diarrhea, or 
alternating diarrhea and constipation.  Moreover, his 
disability has not required frequent periods of 
hospitalization.  The Board acknowledges that the record 
contains a certification by the veteran's health care 
provider to the effect that he has a "serious health 
condition" consisting of a chronic condition that requires 
periodic visits for treatment, continuing over an extended 
period of time, that may cause episodic periods of 
incapacity.  The Board also notes that the veteran has 
reported missing about one week per month from work, and that 
he feels this has impaired his ability to be promoted.  
Nonetheless, he indicated that he did not require any 
concessions at work to be able to perform his job duties.  
Considering all of the evidence, the Board concludes that 
marked interference with employment so as to render 
impractical the application of the regular schedular 
standards has not been demonstrated in this instance.

VCAA Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a May 2003 letter 
from the RO to the appellant that was issued prior to the 
initial RO decision.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  This was further 
amplified by a letter in December 2004, which reiterated what 
was needed, the respective duties of the appellant and VA, 
and specifically advised the veteran to send to VA any 
evidence in his possession that pertained to his claim.

The Board acknowledges that the December 2004 letter was sent 
to the veteran after the RO's June 2003 decision that is the 
basis for this appeal.  The Board finds, however, that any 
defect with respect to the timing of the section 5103(a) 
notice was harmless error.  The May 2003 letter provided 
before the RO's adverse decision essentially complied with 
the notice requirement and, ultimately, the content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

In this case, VA has obtained relevant VA treatment records 
and has given the veteran VA examinations in connection with 
this claim and appeal.  The veteran has not reported the 
existence of other pertinent records. Based upon the 
foregoing, the Board concludes that VA has met its duty-to-
assist obligations.     


ORDER

An increased disability evaluation for irritable bowel 
syndrome is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


